Name: Commission Regulation (EEC) No 2795/83 of 6 October 1983 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1983/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/20 Official Journal of the European Communities 7. 10 . 83 COMMISSION REGULATION (EEC) No 2795/83 of 6 October 1983 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1983/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 11 98/82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1 244/82 (3) fixed the time limit for submitting applica ­ tions for the premium for maintaining suckler cows at 30 September ; whereas, in certain Member States, this time limit has been found to be inadequate and it should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 1244/82, for the 1983/84 marketing year the date *30 September' given in the said paragraph is hereby replaced by '31 October'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 140 , 5 . 6 . 1980, p . 1 . (2) OJ No L 140 , 20 . 5 . 1982, p . 28 . 0 OJ No L 143 , 20 . 5 . 1982, p . 20 .